               Case 18-10601-MFW                  Doc 3103          Filed 11/19/20        Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 3086
------------------------------------------------------------------x

                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

CASSANDRA MURRAY, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On November 13, 2020, I caused to be served the “Notice of Fee Application,” dated
   November 13, 2020, to which is attached the “Twenty-Fifth Monthly Fee Application of
   Seyfarth Shaw LLP for Allowance of Compensation for Services Rendered and for
   Reimbursement of Expenses as Special Litigation Counsel to the Debtors and Debtors-In-
   Possession for the Period from September 1, 2020 through September 30, 2020,” dated
   November 13, 2020 [Docket No. 3086],

    by causing true and correct copies to be:

         a. enclosed securely in separate postage pre-paid envelopes and delivered via first class
            mail to those parties listed on the annexed Exhibit A, and

         b. delivered via electronic mail to those parties listed on the annexed Exhibit B.



1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4 th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.




T:\Clients\WEINSTN\Affidavits\25th Seyfarth Fee App_DI_3086_AFF_11-13-20_NS.docx
            Case 18-10601-MFW          Doc 3103      Filed 11/19/20     Page 2 of 10




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
    United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
    further certify that the parties of record in this case, all registered CM/ECF users located on
    the Court’s Electronic Mail Notice List, annexed hereto as Exhibit C, were served through
    the CM/ECF system.
                                                                          /s/ Cassandra Murray
                                                                          Cassandra Murray
 Sworn to before me this
 16th day of November 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 18-10601-MFW   Doc 3103   Filed 11/19/20   Page 3 of 10




                    Exhibit A
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 3103 Filed 11/19/20
                                                   Service List
                                                                                 Page 4 of 10

Claim Name                              Address Information
OFFICE OF THE US TRUSTEE                ATTN: JANE LEAMY, ESQ. & HANNAH M. MCCOLLUM, ESQ. 844 KING ST., STE. 2207,
                                        LOCKBOX 35 WILMINGTON DE 19801
SIDLEY AUSTIN LLP                       {COUNSEL TO THE DIP AGENT& THE PREPITION AGENT}, ATTN: JENNIFER C. HAGLE, ESQ.
                                        555 WEST FIFTH AVENUE LOS ANGELES CA 90013
THE WEINSTEIN COMPANY HOLDINGS LLC ET   ATTN: ROBERT DEL GENIO 3 TIMES SQUARE, 9TH FLOOR NEW YORK NY 10036
AL




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
Case 18-10601-MFW   Doc 3103   Filed 11/19/20   Page 5 of 10




                    Exhibit B
         Case 18-10601-MFW     Doc 3103     Filed 11/19/20   Page 6 of 10
              THE WEINSTEIN COMPANY HOLDINGS LLC, Case No. 18-10601
                                Fee App Parties
EMAIL
BANKFILINGS@YCST.COM
BSANDLER@PSZJLAW.COM
HEATH@RLF.COM
JSTANG@PSZJLAW.COM
PZUMBRO@CRAVATH.COM
RBGROUP@RLF.COM




                                   Page 1 of 1
Case 18-10601-MFW   Doc 3103   Filed 11/19/20   Page 7 of 10




                    Exhibit C
Internal CM/ECF Live Database                                                                                                       Page 1 of 12
              Case 18-10601-MFW                                           Doc 3103                Filed 11/19/20    Page 8 of 10


Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

    • Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
    • Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
      6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
    • James W. Adelman mail@morrisadelman.com
    • Rachel E. Albanese rachel.albanese@dlapiper.com
    • Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
    • Paul S. Arrow parrow@buchalter.com
    • Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
    • Sean Matthew Beach bankfilings@ycst.com
    • Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
    • Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
    • William Pierce Bowden wbowden@ashby-geddes.com, ahrycak@ashbygeddes.com
    • Charles G. Brackins CBrackins@hinshawlaw.com
    • Robert S. Brady bankfilings@ycst.com
    • Peter Manfred Bransten pbransten@glaserweil.com
    • Bernadette Brennan bbrennan@law.nyc.gov
    • Amy D. Brown abrown@gsbblaw.com
    • Michael G. Busenkell mbusenkell@gsbblaw.com
    • Daniel B. Butz dbutz@mnat.com
    • Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
    • Thomas R. Califano thomas.califano@dlapiper.com
    • Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
    • John F. Carberry jcarberry@cl-law.com
    • David W. Carickhoff dcarickhoff@archerlaw.com
    • James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
    • Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
    • William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
    • Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    • Joseph Corrigan Bankruptcy2@ironmountain.com
    • Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
    • Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Michael David DeBaecke mdebaecke@ashbygeddes.com
    • Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
    • Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
    • Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Ted A. Dillman ted.dillman@lw.com
    • Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
    • Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
    • Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
    • Katharina Earle kearle@ashbygeddes.com
    • Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
    • Vernon Louis Ellicott vernon@thebloomfirm.com
    • Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
    • Justin Cory Falgowski jfalgowski@burr.com
    • S. Alexander Faris bankfilings@ycst.com
    • Robert J. Feinstein rfeinstein@pszjlaw.com
    • David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
    • Edward M. Fox emfox@seyfarth.com
    • Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
    • Larry W Gabriel lgabriel@bg.law
    • Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
    • Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
    • Jason A. Gibson gibson@teamrosner.com
    • Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
    • Sheryl P Giugliano sgiugliano@diamondmccarthy.com
    • Anthony F. Giuliano afg@pryormandelup.com
    • Steven W Golden sgolden@pszjlaw.com
    • Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
    • L. Katherine Good kgood@potteranderson.com
    • L. Katherine Good kgood@potteranderson.com,
      cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
    • Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
    • Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
    • Geoffrey G. Grivner geoffrey.grivner@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com;mark.pfeiffer@bipc.com
    • Victoria A. Guilfoyle guilfoyle@blankrome.com
    • Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Sasha M. Gurvitz sgurvitz@ktbslaw.com
    • Bryan J Hall bhall@blankrome.com
    • Derrick Hansen dhansen@friedmanspring.com
    • Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
    • James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
    • Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
    • Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?603883334760646-L_1_0-1                                                             11/13/2020
Internal CM/ECF Live Database                                                                                                            Page 2 of 12
              Case 18-10601-MFW                                Doc 3103            Filed 11/19/20             Page 9 of 10


  •   Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Curtis A Hehn curtishehn@comcast.net
  •   Marcus Helt mhelt@foley.com, kwilliams@gardere.com
  •   Adam Hiller ahiller@adamhillerlaw.com
  •   Michael Cory Hochman mhochman@monlaw.com
  •   Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com;lmolinaro@beneschlaw.com
  •   Stephan E. Hornung hornung@lsellp.com
  •   Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
  •   Joseph H. Huston jhh@stevenslee.com
  •   Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
  •   Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
  •   Michael Joseph Joyce mjoyce@mjlawoffices.com
  •   Elizabeth Soper Justison bankfilings@ycst.com
  •   Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Susan E. Kaufman skaufman@skaufmanlaw.com
  •   David M. Klauder dklauder@bk-legal.com
  •   Julia Bettina Klein klein@kleinllc.com
  •   Steven K. Kortanek steven.kortanek@limnexus.com
  •   Lawrence Joel Kotler ljkotler@duanemorris.com
  •   Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com
  •   Meredith A. Lahaie mlahaie@akingump.com
  •   Jane M. Leamy jane.m.leamy@usdoj.gov
  •   Raymond Howard Lemisch rlemisch@klehr.com
  •   Scott J. Leonhardt leonhardt@teamrosner.com
  •   Jeffrey W. Levitan jlevitan@proskauer.com
  •   Maxim B. Litvak mlitvak@pszjlaw.com
  •   Zhao Liu liu@teamrosner.com
  •   Michael Luskin luskin@lsellp.com
  •   Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Andrew L Magaziner bankfilings@ycst.com
  •   Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
  •   R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
  •   Laura L. McCloud agbankdelaware@ag.tn.gov
  •   Hannah Mufson McCollum hannah.mccollum@usdoj.gov
  •   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
  •   R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Edward J McNeilly edward.mcneilly@hoganlovells.com
  •   Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   James Paul Menton jmenton@robinskaplan.com
  •   Rachel B. Mersky rmersky@monlaw.com
  •   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
  •   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
  •   Norman M. Monhait nmonhait@rmgglaw.com
  •   Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
  •   James C Moon jmoon@melandbudwick.com,
      ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
  •   Carl D. Neff cneff@foxrothschild.com
  •   Michael S. Neiburg bankfilings@ycst.com
  •   Michael R. Nestor bankfilings@ycst.com
  •   Robert M. Novick courtnotices@kasowitz.com
  •   Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
  •   Daniel A. O'Brien daobrien@venable.com
  •   Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
  •   Ricardo Palacio rpalacio@ashby-geddes.com;ahrycak@ashbygeddes.com
  •   Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
  •   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
  •   Norman L. Pernick npernick@coleschotz.com,
      pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Mark Pfeiffer mark.pfeiffer@bipc.com, donna.curcio@bipc.com
  •   Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
  •   David M. Poitras dpoitras@jmbm.com
  •   David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Patrick J. Reilley preilley@coleschotz.com,
      bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Reliable Companies gmatthews@reliable-co.com
  •   Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
  •   Deirdre M. Richards drichards@finemanlawfirm.com
  •   Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
  •   Colin Robinson crobinson@pszjlaw.com
  •   Colin R. Robinson crobinson@pszjlaw.com
  •   Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
  •   Alan Michael Root aroot@archerlaw.com
  •   Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
  •   Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
  •   Frederick Brian Rosner rosner@teamrosner.com
  •   Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
  •   Jeffrey S. Sabin JSSabin@Venable.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?603883334760646-L_1_0-1                                                                  11/13/2020
Internal CM/ECF Live Database                                                                                                    Page 3 of 12
              Case 18-10601-MFW                            Doc 3103           Filed 11/19/20            Page 10 of 10


  •   Christopher M. Samis cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
  •   Bradford J. Sandler bsandler@pszjlaw.com
  •   Bradford J. Sandler bsandler@pszjlaw.com
  •   Susan K Seflin sseflin@bg.law
  •   Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
  •   Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard B. Sheldon rbs@msk.com
  •   Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
  •   David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Dylan James Smith dsmith@loeb.com
  •   Wayne M. Smith wayne.smith@warnerbros.com
  •   Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
  •   Michael S. Stamer mstamer@akingump.com
  •   James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
  •   Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   David B. Stratton david.stratton@troutman.com, wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
  •   Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
  •   Aaron H. Stulman astulman@potteranderson.com,
      lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
  •   Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
  •   Gregory A. Taylor gtaylor@ashbygeddes.com, ahrycak@ashbygeddes.com
  •   Neil Paresh Thakor nthakor@manatt.com
  •   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
  •   Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
  •   Jason Wallach jwallach@ghplaw.com
  •   Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
  •   Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
  •   Howard J. Weg hweg@robinskaplan.com
  •   Jeffrey C. Wisler jwisler@connollygallagher.com
  •   Michael W. Yurkewicz myurkewicz@klehr.com
  •   Paul H Zumbro pzumbro@cravath.com, mao@cravath.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?603883334760646-L_1_0-1                                                           11/13/2020
